Buchanan, J.
John McGuire, who was partner in business of the deceased William Carney, applied to the District Court of the parish of West Feliciana, for letters of administration upon said Carney’s portion of the partnership effects.
John McKowen, executor of the last will of said Carney, probated in the District Court of East Feliciana, filed an opposition to this application, on the ground that Carney was domiciled, at the time of his death, in the parish of East Feliciana; and consequently that the application was coram non judice.
The question of Carney’s domicil was decided by us as having been in East Feliciana in a case between the same parties, growing out of these same proceedings, in the month of March last, not yet reported.
The place of the opening of this succession, according' to law, was the parish of East Feliciana. C. C. 929. The District Court of that parish was the proper court, therefore, in which to institute a demand for administration.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed ; that the opposition of appellant be maintained ; and that the application of the appellee for administration, be dismissed at his costs in both courts.